75 N.J. 199 (1978)
381 A.2d 33
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
DAVID B. SCHUMM, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued December 13, 1977.
Decided January 5, 1978.
Mr. Daniel J. Matyola argued the cause for appellant (Messrs. Wharton, Stewart and Davis, attorneys; Mr. Martin L. Gilbert, on the brief).
Mr. Simon L. Rosenbach argued the cause for respondent (Mr. Stephen R. Champi, Somerset County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the majority opinion of the Appellate Division, 146 N.J. Super. 30.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.